352 F.2d 524
CONTINENTAL OIL COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent.TIDEWATER OIL COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent.The ATLANTIC REFINING COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent.CITIES SERVICE OIL COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent.
Nos. 22163, 22867-22869.
United States Court of Appeals Fifth Circuit.
Oct. 5, 1965.

Lloyd F. Thanhouser, Tom Burton, Joseph C. Johnson, Houston, Tex., for Continental Oil Co.
Edmund D. Buckley, Los Angeles, Cal., Clyde E. Willbern, Houston, tex., for Tidewater Oil Co.
Bernard A. Foster, Jr., Washington, D.C., for Atlantic Ref.  Co.
Gentry Lee, C.C. Cammack, Graydon D. Luthey, R. J. Leithead, Bartlesville, for Cities Service Oil Co.
Howard E. Wahrenbrock, Sol., F.P.C., Richard A. Solomon, Gen. Counsel, F.P.C., Washington, D.C., Billy J. Williamson, Houston, Tex., James R. Lacey, Newark, N.J., for respondent.
Before WISDOM and COLEMAN, Circuit Judges, and DAWKINS, District judge.
PER CURIAM:


1
It is ordered that the joint motion of petitioners filed in the above numbered and entitled causes for an enlargement of the stay order heretofore granted by order filed January 27, 1965, in Cause No. 22163 only, so as to make that stay expressly effective as to each of the four petitioners named above be, and the same is hereby denied, it appearing that the stay orders previously entered by the other Courts of Appeals remain in full force and effect even though the cases have been transferred to this Court.